United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3181
                                    ___________

Kenneth S. Benigni,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
United States of America,                *
                                         *    [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                            Submitted: April 7, 1998
                                Filed: April 10, 1998
                                    ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Kenneth S. Benigni brought a complaint under the Federal Tort Claims Act
(FTCA), 28 U.S.C. §§ 2671-80. He alleged the United States Postal Service (USPS)
failed to investigate a death threat he received in the mail; intentionally withheld his
mail from home delivery on numerous occasions, requiring him to retrieve the mail
from the post office; and never delivered to him certain weekly newspapers. The
district court1 dismissed most of the complaint with prejudice, but dismissed the
intentional-withholding-of-mail claim without prejudice. Benigni appeals.


      1
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court
for the District of Minnesota.
       As the district court noted, Benigni&s failure-to-investigate claim was barred by
the “discretionary function” exception to the FTCA, see 28 U.S.C. § 2680(a), and his
loss-of-mail claim was barred by the postal exception to the FTCA, see 28 U.S.C.
§ 2680(b). Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-